Citation Nr: 0801003	
Decision Date: 01/10/08    Archive Date: 01/22/08

DOCKET NO.  05-20 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


ISSUE

Entitlement to a special monthly pension (SMP) based on the 
need for regular aid and attendance from another person. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel



INTRODUCTION

The veteran had active military service from April 1969 to 
October 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  

The Board notes that in a rating decision dated in August 
1994 the veteran was denied a special monthly pension based 
on the need for aid and attendance, but was granted a special 
monthly pension on account of being housebound, effective 
July 27, 1993.


FINDING OF FACT

The veteran is not blind or in a nursing home and, despite 
his disabilities, is able and competent to perform his 
activities of daily living and protect himself from his 
environment without regular assistance from another person.


CONCLUSION OF LAW

The criteria for a special monthly pension by reason of the 
need for regular aid and attendance have not been met.  38 
U.S.C.A. §§ 1110, 1521 (West 2002); 38 C.F.R. §§ 3.351(a)(1), 
3.352 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

A special monthly pension is payable to a veteran by reason 
of need for aid and attendance.  38 C.F.R. § 3.351(a)(1).  A 
veteran will be considered in need of regular aid and 
attendance if he: (1) is blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to five degrees or 
less; (2) is a patient in a nursing home because of mental or 
physical incapacity; or (3) establishes a factual need for 
aid and attendance under the criteria set forth in 38 C.F.R. 
§ 3.352(a).  38 C.F.R. § 3.351(c).

The following criteria will be considered in determining 
whether the veteran is in need of the regular aid and 
attendance of another person: the inability of the veteran to 
dress or undress himself, or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which, by reason of the 
particular disability, cannot be done without such aid; the 
inability of the veteran to feed himself through the loss of 
coordination of upper extremities or through extreme 
weakness; the inability to attend to the wants of nature; or 
an incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the veteran from the 
hazards or dangers incident to his daily environment.  38 
C.F.R. § 3.352(a).

Although a claimant need not show all of the disabling 
conditions identified in 38 C.F.R. § 3.352(a) to establish 
entitlement to aid and attendance, the Court has held that it 
is logical to infer there is a threshold requirement that 
"at least one of the enumerated factors be present."  See 
Turco v. Brown, 9 Vet. App. 222, 224 (1996).

The performance of the necessary aid and attendance service 
by a relative of the beneficiary or other member of his or 
her household will not prevent the granting of the additional 
allowance.  See 38 C.F.R. § 3.352(c).

From the outset the Board notes that the veteran is not a 
patient in a nursing home.  He also is not blind in both eyes 
with visual acuity of 5/200 or less, and does not have 
contraction visual field vision of 5 degrees or less.  
Indeed, a compensation and pension (C&P) eye examination done 
in December 2004 found corrected visual acuity of 20/30, each 
eye, and no visual field deficit.  Accordingly, a special 
monthly pension based on being a patient in a nursing home or 
due to blindness is not warranted.  38 C.F.R. § 3.351(c)(1) & 
(2).  The question thus remaining is whether a special 
monthly pension based on the need for aid and attendance of 
another person is warranted.  38 C.F.R. § 3.352(a).  

The veteran asserts that he requires assistance with routine 
activities such as dressing and feeding himself, and with his 
toilet, but the medical evidence of record, which includes 
the veteran's account of his activities, provides highly 
probative evidence against his claim.  

VA medical records dated in May 2004 inform of the following 
health problems:

1.	Schizophrenia, not otherwise specified
2.	Chronic sinusitis, not otherwise specified
3.	Emphysema 
4.	Seizures 
5.	Asthma 
6.	Hypercholesterolemia
7.	Allergy to aspirin
8.	Hepatitis C negative
9.	Carpal tunnel syndrome, bilateral, using wrist 
splints

In October 2004 a compensation and pension (C&P) aid and 
attendance examination was done.  The veteran was noted to be 
well developed and well groomed, as well as alert and 
oriented to time, place, and person.  The examiner also 
commented that the veteran appeared to be in no obvious 
distress, although "mild labored breathing" was detected at 
the start of the examination.  During the examination the 
veteran reported that he suffers from epileptic convulsions 
approximately once or twice per month, and hypoglycemic 
episodes about two to three times every three weeks.  He 
reported that he travels accompanied beyond the premises of 
his home due to these episodes, and the Board notes that he 
had, in fact, been escorted to the aid and attendance 
examination by his mother.

Physical examination revealed some "mild bilateral ankle 
instability," but the examiner reiterated that the veteran 
ambulates with a steady, non-spastic gait; does not use or 
need any mechanic aid for ambulation; and can travel beyond 
the premises of his home without major physical restrictions.  
In fact, the examiner remarked that the only restrictions 
found during examination were limited flexion of the right 
hand and a pulmonary condition, both of which he noted to be 
permanent "but not causing major restriction."  According 
to the examiner, the veteran is able to feed himself, fasten 
his clothing, bathe and shave himself, and attend to his 
toilet, but needs occasional assistance due to bilateral 
neuropathic wrist pain secondary to carpal tunnel syndrome 
which is worse in the cold weather and in the morning.  The 
examiner also stated that the veteran's capacity to protect 
himself from the hazards or dangers of daily environment is 
mildly limited due to the pulmonary condition mainly, and the 
condition of epilepsy and carpal tunnel syndrome.  

A C&P psychiatric examination was also done in October 2004.  
According to the examiner, the veteran was well-developed, 
well-nourished, and appropriately dressed with adequate 
hygiene.  The examiner also noted that the veteran 
established eye contact, and was alert, cooperative, 
spontaneous, and in touch with reality.  Thought processes 
were coherent and logical.  There was no looseness of 
association, and no evidence of delusions, hallucinations, 
phobias, obsessions, panic attacks, or suicidal ideation.  
Judgment was good and memory intact.  The examiner concluded 
that the veteran was "able to maintain basic activities of 
daily living."  He also stated that the veteran's "mental 
condition does not require care and assistance on a regular 
daily basis."  Perhaps most instructive for purposes of this 
decision was the examiner's notation that the veteran was 
"able to manage his own funds" and was "living alone."

The evidence establishes that the veteran is ambulatory 
without the use of any assistive devices, and is usually able 
to feed himself, fasten his clothing, bathe and shave 
himself, and attend to his toilet without assistance.  The 
evidence also establishes that he is competent to manage his 
own affairs; mentally able to manage basic activities of 
daily living; and lives alone.  Although the C&P psychiatric 
examiner indicated that the veteran is "isolated with poor 
social relations and poor leisure activities," the Board 
notes that the veteran is already in receipt of a special 
monthly pension on account of being housebound.  See 38 
C.F.R. § 3.351(d).  

While the examiner indicated that the veteran was mildly 
limited in his ability to protect himself from hazards of the 
daily environment, this is insufficient to rise to the level 
of being incapacitated such that he needs care or assistance 
on a regular basis to protect himself from the hazards or 
dangers incident to his daily environment.  Based on the 
evidence of record, the veteran's claim for special monthly 
pension based on the need for regular aid and attendance by 
another person must be denied.  38 C.F.R. § 3.351(c).  

Nothing in this determination is in any way intended to cast 
any doubt upon the veteran's good faith belief that his claim 
is valid.  The facts and the law, however, do not provide a 
basis for the Board to take favorable action.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to the claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

The evidence shows that VA has met the notice and duty to 
assist provisions.  A letter from the RO dated in December 
2004 satisfied the duty to notify provisions.  The veteran 
was informed of the evidence needed to substantiate his claim 
for a special monthly pension; of the evidence that VA would 
obtain; and of the evidence that he should submit, or request 
assistance in obtaining, from VA.  

Regarding the duty to assist, VA treatment records have been 
obtained and made a part of the record, as have the reports 
of C&P aid and attendance, psychiatric, and eye examinations 
done in October 2004.  Neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist her in the 
development of her claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to special monthly pension based on the need for 
regular aid and attendance is denied.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


